Citation Nr: 9917270	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-21 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 


FINDINGS OF FACT

1.  The veteran's stressors were not verified.  

2.  The veteran does not have PTSD due to inservice events. 

3.  The veteran was not in combat.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as the result of stressors experienced while 
serving in Germany.  It is the decision of the Board that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  The requisite elements of a 
well-grounded PTSD claim are: (1) a current medical 
diagnosis; (2) evidence "(presumed credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
(3) medical evidence of a nexus between service and the 
current PTSD disability." 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); see also Moreau v. 
Brown, 9 Vet. App. 389, (1996).  For a PTSD claim to be well 
grounded all the elements must be present. Cohen, supra.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  The veteran has alleged 
stressors and PTSD has been diagnosed based on the claimed 
stressors.  All relevant facts have been developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  U.S.C.A. § 5107(a) (West 1991).  Although the 
veteran raised the possibility of additional evidence at the 
hearing, the Board Member left the file in an open status and 
instructed the veteran to submit the evidence.  He did not 
submit additional evidence.  All duties owed to the veteran 
have been met.  See Robinette v. Brown, 8 Vet.App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link established by medical evidence, between 
current symptomatology and the claimed inservice stressor.  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).

The veteran's Form DD 214 indicated that he was a light 
weapons infantryman.  He was not in combat.

The veteran was not awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, so the claimed 
stressors require verification.  The veteran testified before 
this Board member, made statements to the RO and to the 
examiners to the effect that stressors included: live 
artillery rounds being used during field maneuvers for 
General Wheeler, being injured in his forehead and his right 
hand by shrapnel and that [redacted] and Sergent [redacted] 
were also injured by the same artillery rounds.  ESG has 
provided information, which contraindicates the claimed 
stressors.  

The veteran's service medical records from September 1961 to 
August 1963 do not show treatment for injuries at the U. S. 
Army Hospital in Schoenberg, Germany.  In June 1993 the 
veteran was seen at the West Tennessee Behavioral Center.  
The diagnosis was chronic PTSD with depression and anxiety 
based on his report of flashbacks and nightmares.  Lay 
statements were submitted in September 1994.  The veteran's 
friends wrote that the he told them about being shell shocked 
while in the Army and stationed in Germany.  

In July 1996 the United States Army Joint Services 
Environmental Support Group (ESG) responded to the RO request 
to verify the veteran's stressors.  ESG indicated that no 
records were found concerning Company B, 3rd Battalion, 46th 
Infantry (Co B, 3rd Bn, 46th Inf.) involvement in an artillery 
demonstration for General Wheeler in Germany, that resulted 
in causalities during September 1962.  Available U. S. Army 
casualty data did not list Mr. [redacted] as wounded or injured.  
Department of the Army Form 305-3 was received in July 1998.  
The veteran's name was listed for September 1963, however the 
top portion of the form is illegible and the purpose of the 
list was not ascertainable.  National Personnel Records 
Center (NPRC) wrote, in July 1998, that the veteran's name 
did not appear on the morning reports from July to November 
1962.  Hospital records were not on file from Schoenberg, 
however the veteran's name was on the roster for the company 
indicated.  In November 1998, NPRC's search of the morning 
reports for Co B, 3rd Bn, 46th Inf., failed to verify any 
accidents in September 1962.  

VA has developed all reasonable avenues of evidence indicated 
by the veteran and his claimed stressors.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The veteran was also afforded an 
opportunity to submit additional evidence.  Nevertheless, 
there is no credible supporting evidence that the claimed 
inservice stressor actually occurred.  Consequently, the 
claim must be denied.  The evidence on this point is not in 
approximate balance.  38 U.S.C.A. § 5107(b) (West 1991).  
There is no evidence verifying the claimed stressors.  
Records fail to verify accidents or casualties.

The Board must address the provisions of 38 U.S.C.A. § 1154 
(West 1991).  The veteran has not reported that he was in 
combat.  There is no evidence that the veteran was in combat; 
he did not serve during a period of war.  The provisions of 
section 1154 (relating to combat) are not available to him 
for his claim.  The Board has considered the guidance of the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997).  In regard 
to the diagnosis and the claimed stressors noted by the 
examiners there is nothing that would support a verified 
stressor.  The record lacks credible supporting evidence.  
The veteran's own statements do not constitute credible 
supporting evidence.  In addional, the lay statements to the 
effect that he told them that he was exposed to a stressor 
are not competent.  The lay informants did not witness the 
claimed events.

The Board is fully aware that PTSD has been diagnosed.  
However, the grant of service connection requires more than a 
diagnosis.  The veteran was not in combat and has no indicia 
of combat.  The incidents described by him as stressors are 
unsupported by the records.  The fact that examiners accepted 
his statements is not determinative.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In the absence of combat or 
credible supporting evidence of stressors, service connection 
for PTSD is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Lastly, the record contains some letters from Ms. B, who was 
an observer at the hearing.  In one document there was an 
allegation that the veteran was not allowed to speak for 
himself.  In another, it was reported that the "Judge" told 
the representative that the representative had been too windy 
and there was no time left for the veteran.  The Board 
realizes that the statements do not come from the veteran or 
the representative and the observer has no legal status in 
this case.  However, the allegations are incorrect on their 
face.  The transcript is 28 pages long.  The veteran 
responded to questioning or spoke in excess of 160 times.  
The representative was skilled.  He explored the issue of the 
claimed inservice event, the veteran's post service treatment 
and the veteran's experiences.  It is clear that any 
testimony that was relevant to the issue had been presented.  
38 C.F.R. § 20.706 (1998).  In addition, the file was left 
open for the submission of additional evidence.  If there was 
some belief that relevant evidence was outstanding, the 
veteran had an opportunity to submit that evidence, and did 
not.  Regardless, following the hearing, the Board Member, on 
April 16, 1998, left a request (not a remand) to seek 
additional potential evidence.  That evidence was negative.  
Ultimately, the controlling issue in this case is whether 
there is supporting evidence of the claimed stressor.  The 
department has met all due process considerations.


ORDER

Service connection for PTSD is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

